 1                                 UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3
     FEDERAL TRADE COMMISSION,                            )
 4                                                        )
                            Plaintiff,                    )       Case Nos.: 2:12-cv-00536-GMN-VCF
 5
                                                          )                  2:18-cv-01813-GMN-DJA
 6                                                        )                  2:18-cv-02281-GMN-VCF
            vs.                                           )                  2:17-cv-02966-GMN-NJK
 7                                                        )                  2:17-cv-02967-GMN-BNW
                                                          )                  2:17-cv-02968-GMN-NJK
 8                                                        )                  2:17-cv-02969-GMN-DJA
 9   AMG SERVICES, INC., et al.,                          )
                                                          )              AMENDED ORDER1
10                          Defendants.                   )

11

12          Pending before the Court is court-appointed monitor Thomas W. McNamara’s (“the
13   Monitor’s”) Motion to Extend Time for Completion Deadline for Monitor, (ECF No. 1315).
14   Plaintiff Federal Trade Commission (“FTC”) and Defendants AMG Services, Inc., et al.
15   (“AMG Services”) filed Responses, (ECF Nos. 1319, 1320).
16          For good cause appearing, the Court grants the Monitor’s Motion to Extend Time for
17   Completion Deadline for Monitor. The Monitor asserts that despite the Supreme Court’s
18   decision in AMG Capital Management, LLC v. Federal Trade Commission, 593 U.S. ___
19   (2021), his appointment has not been invalidated because his authority “derives from the
20   inherent power of a court of equity to fashion effective relief,” rather than from the FTC’s
21   authority to pursue monetary remedies under Section 13(b) of the FTC Act. (Mot. Extend Time
22   2:13–25, ECF No. 1315); (Mot. Status Conference 2:12–24, ECF No. 1308). In contrast, AMG
23   argues that because the Supreme Court found that “§ 13(b) does not ‘authorize[] the
24

25
     1
      This Amended Order clarifies that only the parties in FTC v. AMG Services, Inc., No. 2:12-cv-00536-GMN-
     VCF, are ordered to appear at the status conference on July 13, 2021.

                                                    Page 1 of 2
 1   Commission to seek, [or] a court to award, equitable monetary relief,’” the monitorship should
 2   be terminated. (AMG Services’ Resp. 3:6–7, 4:10–11, ECF No. 1320). Because there are
 3   unresolved issues regarding the Monitor’s authority and the administration of the monitorship
 4   estate, it is premature to terminate the monitorship at this time. However, the parties shall
 5   appear for a status conference on Tuesday, July 13, 2021, at 10:00 a.m. to determine the
 6   Monitor’s continued authority and the future of the monitorship estate.
 7          Accordingly,
 8          IT IS HEREBY ORDERED that the Monitor’s Motion to Extend Time for Completion
 9   Deadline for Monitor, (ECF No. 1315), is GRANTED.
10          IT IS FURTHER ORDERED that the parties in FTC v. AMG Services, Inc., No. 2:12-
11   cv-00536-GMN-VCF, shall appear for a status conference on Tuesday, July 13, 2021, at 10:00
12   a.m.
13                      23 day of June, 2021.
            DATED this _____
14

15                                                 ___________________________________
16
                                                   Gloria M. Navarro, District Judge
                                                   United States District Court
17

18

19

20

21

22

23

24

25



                                                 Page 2 of 2
